Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The response of the applicant which was filed on 10/30/21 has been received and given full consideration. 

Response to Arguments
	The Examiner is maintaining the rejections in the previous Office Action. However, the Examiner has proposed claim amendments to expedite prosecution. 
The following include teachings in the prior art of record that reads of the instant claims. Pistorino (US20170187063) in the Office Action of 10/29/20 teaches a separator comprising BaTiO3 (barium titanate). Cui et al. (US20140329120) teaches carbide nanowires [0031] which reads on silicon carbide (silicon carbon composite), and they teach metal nanowires and metal oxide nanowires such as tin oxide nanowires [0031], and metal nitrides [0031]. Roumi (US20160013463) teaches lithium titanate and graphite
Allowable Subject Matter
Amending instant claims 1 and 20 in the same manner, in addition to suggested amendments below will overcome the prior art of record.


1.       A separator, comprising:
a first porous substrate;

a first coating layer including a substance that reversibly intercalates and deintercalates lithium, and a first inorganic particle;
wherein the first coating layer is disposed between the first porous substrate and the second porous substrate, 
wherein the substance that reversibly intercalates and deintercalates lithium is at least one selected from the group consisting mesocarbon microbeads, soft carbon, hard carbon, and titanium-niobium oxide.
wherein the first inorganic particle is an inorganic particle with piezoelectric property, it is selected from one or more of Pb(Zr,Ti)O3(PZT), Pb1-xLaxZr1-yTiyO3(PLZT), Pb(Mg1/3Nb2/3)O3-PbTiO3(PMN-PT) and cerium oxide (HfO2).

6.  The separator according to claim 1, wherein the first inorganic particle is selected from at least one of a) an inorganic particle having a dielectric constant of 5 or more, 

10. The separator according to claim 6, wherein the inorganic particle with lithium ion conductivity is selected from at least one of:
lithium phosphate (Li3PO4);

lithium aluminum titanium phosphate (LixAlyTiz (PO4)3), wherein 0<x<2, 0<y<1, 0<z<3;
(LiAlTiP)xOy-type glass, wherein 0<x<4, 0<y<13;
lithium lanthanum titanate (LixLayTiO3), wherein 0<x<2, 0<y<3;
lithium germanium thiophosphate (LixGeyPzSw), wherein 0<x<4, 0<y<1, 0<z<1, 0<w<5;

SiS2-type glass (LixSiySz), wherein 0<x<3, 0<y<2, 0<z<4; and
P2S5-type glass (LixPySz), wherein 0<x<3, 0<y<3, 0<z<7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5-8, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463).

2.	Regarding claims 1-3, 5-8, 10, 19, and 20, Cui teaches an electrochemical device (lithium battery0 [0027], comprising: a positive electrode; a negative electrode; and a separator [0007] comprising: a first porous substrate; a second porous substrate; and a first coating layer including a substance that reversibly intercalates and deintercalates lithium, and a first inorganic particle; wherein the first coating layer is disposed between the first porous substrate and the second porous substrate, and wherein the substance that reversibly intercalates and deintercalates lithium is silicon (see Figs. below).

    PNG
    media_image1.png
    769
    957
    media_image1.png
    Greyscale


3.	Cui is silent about a coating layer including lithium titanate or graphite
4.	Roumi teaches separators layers 3, 4, 5 (Fig. 11) including a coating layer including lithium-titanate (LTO) and graphite ([0211-0212] Table 3) for the benefit of mechanically robust, high reliability, high energy density and high power density batteries capable of good device performance in a useful range of operating environments [0004].
5.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with the above 


6.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463).
as applied to claim 1 in view of Yoshida et al. (US20010005560).
7.	Regarding claims 4 and 17, the complete discussion of Cui and Roumi as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 4 and 17.
	Yoshida teaches an electrochemical device (see Fig. below), comprising: a positive electrode; a negative electrode; and a separator comprising: a first porous substrate; a second porous substrate; and a first coating layer including a substance that reversibly intercalates and deintercalates lithium, and a first inorganic particle; wherein the first coating layer is disposed between the first porous substrate and the second porous substrate (see Fig. below) for the benefit of a highly safe separator capable of efficiently cutting off ion conductivity at a high temperature without the risk that the separator melts to cause break of insulation [0006].

    PNG
    media_image2.png
    463
    841
    media_image2.png
    Greyscale

8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi with the above teachings of Yoshida for the benefit of a highly safe separator capable of efficiently cutting off ion conductivity at a high temperature without the risk that the separator melts to cause break of insulation.

9.	Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463).
as applied to claim 1 in view of Obana et al. (US20090092900).
10.	Regarding claims 13, and 18, the complete discussion of Cui and Roumi as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 3 and 18.
11.	Obana teaches a separator layer having an average pore size of about 0.7 μm and a porosity of about 50% [0170], and the porous separator layer has a thickness of 
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui and Roumi with Obana’s teachings of a separator layer having an average pore size of about 0.7 μm and a porosity of about 50%, and porous separator layers having a thickness of 16 µm and the first coating layer having a thickness of 4 µm, and a mass ratio particles which includes alumina is 0.1 for the benefit of a battery which is excellent in both safety at the time of superheating and high-temperature cycle properties.

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463) as applied to claims 1 and 5 in view of Call et al. (EP0924780).
14.	Regarding claim 15, the complete discussion of Cui and Roumi as applied to claims 1 and 5 is incorporated herein. Yoshida teaches a coating layer comprising silica and alumina [0026] and poly(vinylidene fluoride) [0033].
15.	Call teaches a battery separator comprising: five microporous membranes stacked together (abstract, see Fig. below) for the benefit of improved resistance to splitting and puncture strength [0008].

    PNG
    media_image3.png
    281
    863
    media_image3.png
    Greyscale


16.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi with Call’s teachings of a battery separator comprising: five microporous membranes stacked together (abstract, see Fig. below) for the benefit of improved resistance to splitting and puncture strength, while using Yoshida’s secondary teachings for second coating layer comprising silica and alumina and poly(vinylidene fluoride).

17.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463) applied to claims 1 and 5 in view of Obana et al. (US20090092900).
18.	Regarding claim 14, the complete discussion of Cui and Roumi as applied to claims 1 and 5 is incorporated herein. However, they are silent about the limitations of claim 14.
19.	Obana teaches a separator layer containing a polymer [0168] and inorganic particles in a proportion of from 60 to 90% [0022] for the benefit of a battery which is 
20.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi with Obana’s teachings of a separator layer containing a polymer and inorganic particles in a proportion of from 60 to 90% for the benefit of a battery which is excellent in both safety at the time of superheating and high-temperature cycle properties.

21.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463) as applied to claims 1 and 6 in view of Pistorino et al. (US 20170187063).
22.	Regarding claim 11, the complete discussion of Cui with Roumi as applied to claims 1, and 6 is incorporated herein. However, they are silent about the limitations of claim 11.
23.	Pistorino teaches separators comprising composites of lithium-ion-conducting ceramic and poly(methyl methacrylate) [0049] polymeric materials (abstract) comprising lithium phosphate, and barium titanate [0025] having a particle diameter (D50) between 0.2 and 1 μm [0048] for the benefit of providing a high conductivity pathway for lithium-ions, enhancing the properties of the less conductive polymeric material (abstract).
24.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi with Pistorino’s teachings of a separator comprising composites of lithium-ion-conducting ceramic and poly(methyl methacrylate) polymeric materials comprising lithium .


25.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463) in view of Yoshida et al. (US20010005560) as applied to claim 4 in view of Pistorino et al. (US 20170187063).
26.	Regarding claim 16 the complete discussion of Cui, Roumi and Yoshida as applied to claim 4 is incorporated herein. However, they are silent about the limitations of claim 16.
27.	Pistorino teaches separators comprising composites of lithium-ion-conducting ceramic and poly(methyl methacrylate) [0049] polymeric materials (abstract) comprising lithium phosphate, and barium titanate [0025] having a particle diameter (D50) between 0.2 and 1 μm [0048] for the benefit of providing a high conductivity pathway for lithium-ions, enhancing the properties of the less conductive polymeric material (abstract).
28.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi modified with Yoshida with Pistorino’s teachings of a separator comprising composites of lithium-ion-conducting ceramic and poly(methyl methacrylate) polymeric materials comprising lithium phosphate, and barium titanate having a particle diameter (D50) between 0.2 .


29.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US20140329120) in view of Roumi et al. (US20160013463) as applied to claims 1 and 5 in view of Pistorino et al. (US 20170187063).
30.	Regarding claim 12, the complete discussion of Cui with Roumi as applied to claims 1 and 5 is incorporated herein. However, they are silent about the limitations of claim 12.
31.	Pistorino teaches separators comprising composites of lithium-ion-conducting ceramic and polymeric materials (abstract) comprising lithium phosphate, and barium titanate [0025] having a particle diameter (D50) between 0.2 and 1 μm [0048] for the benefit of providing a high conductivity pathway for lithium-ions, enhancing the properties of the less conductive polymeric material (abstract).
32.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cui with Roumi with Pistorino’s teachings of a separator comprising composites of lithium-ion-conducting ceramic and polymeric materials comprising lithium phosphate, and barium titanate having a particle diameter (D50) between 0.2 and 1 μm for the benefit of providing a high conductivity pathway for lithium-ions, enhancing the properties of the less conductive polymeric material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/OLATUNJI A GODO/Primary Examiner, Art Unit 1722